DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment filed 05/04/2021 has been entered.  Claims 4, 5, and 7-16 are pending and currently under consideration for patentability under 37 CFR 1.104.  Previous rejections under 35 U.S.C. 112(b) have been withdrawn in light of Applicant’s arguments and amendments.  Response to arguments found below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/29/2021, 02/15/2021, and 03/24/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn et al. (U.S. 2017/0042408) in view of Waki et al. (U.S. 6,031,017).
With respect to claim 4, Washburn et al. teaches a method for securing the field of view of an endoscope, the method comprising feeding a viscoelastic composition from a 
However, Washburn et al. does not teach the viscoelastic composition comprises a thickening substance and water and having a loss tangent of 0.6 or less.
With respect to claim 4, Waki et al. teaches a viscoelastic composition comprises a thickening substance and water (13:42-49 and 16:15-20) and having a loss tangent of 0.6 or less (table 1).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to utilize the viscoelastic composition of Waki et al. in the method of Washburn et al. in order to provide an injectable biomedical material comprising a photocured crosslinked-hyaluronic acid gel which is excellent in safety, biocompatibility, and biodegradability (2:43-46 of Waki et al.).
With respect to claim 5, Washburn et al. teaches the endoscope is a medical endoscope (para [0096] for example).
With respect to claim 7, Waki et al. teaches the viscoelastic composition has a hardness of 550 N/m2 or less, a viscosity at 25º C of 200 to 2,000 mPas (table 1)
With respect to claim 8, Washburn et al. teaches the endoscope is a medical endoscope (para [0096] for example).
With respect to claims 13 and 14, Waki et al. teaches the thickening substance comprises a polysaccharide or a hydrophilic polymer (hyaluronic acid).

Claims 9-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washburn et al. (U.S. 2017/0042408) in view of Waki et al. (U.S. 6,031,017) as applied to claims 4 and 7 above and further in view of Herbots et al. (U.S. 2016/0130458).
Washburn et al. in view of Waki et al. teaches a method as set forth above.  However, Washburn et al. in view of Waki et al. does not teach the electrical conductivity of the composition.
With respect to claims 9 and 11, Herbots et al. teaches a viscoelastic composition having an electrical conductivity of 250µS/cm or less (para [0034]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the viscoelastic composition of Washburn et al. in view of Waki et al. to have an electrical conductivity of 250µS/cm or less as taught by Herbots et al. in order to prevent the viscoelastic composition from precipitating into an opaque residue (para [0034] of Herbots et al.).
With respect to claims 10 and 12, Washburn et al. teaches the endoscope is a medical endoscope (para [0096] for example).
With respect to claims 15 and 16, Waki et al. teaches the thickening substance comprises a polysaccharide or a hydrophilic polymer (hyaluronic acid).

Response to Arguments
Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the elongated body of Washburn et al. is not pliant or flexible) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., applying a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Specifically, the claims do not recite or require applying the composition to the device. 
In response to applicant's argument that Waki et al. does not teach or suggest the use of the hydrogel for securing the field of view of an endoscope, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The primary reference of Washburn et al. teaches feeding a viscoelastic composition from a proximal part of the endoscope, through a channel, into a distal part of the endoscope.  Waki et al. is relied upon to modify the viscoelastic composition. 
In response to Applicant’s argument that a skilled artisan could not reasonably expect that the field of view of an endoscope is secured by using a viscoelastic composition having a loss tangent of 0.6 or less, this is not persuasive.  As set forth in MPEP 716.01(c) II., “[t]he arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795